Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 11/17/2020, to the Office action mailed 5/21/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant presented arguments in response to the Office action.   
Claims 1-33 are pending and are presently under consideration.
Applicant’s arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 11/17/2020, is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jayne et al. (“Randomized Trial of C5a Receptor Inhibitor Avacopan in ANCA-Associated Vasculitis”, Journal of the American Society of Nephrology, Vol. 28(9), pp. 2756-2767, 9/2017; previously cited).
Independent claim 1 is drawn to a method of treating ANCA-associated vasculitis in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of avacopan or a pharmaceutically acceptable salt 
Jayne et al. (hereinafter “Jayne”) discloses a randomized trial of C5a receptor inhibitor avacopan in ANCA-associated vasculitis (see Title).  In the trial, as summarized in the Abstract, human “adults with newly diagnosed or relapsing vasculitis received placebo plus prednisone starting at 60 mg daily (control group), avacopan (30 mg, twice daily) [as recited by instant claims 3-5] plus reduced-dose prednisone (20 mg daily) [a corticosteroid, as recited by claims 22 and 23], or avacopan (30 mg, twice daily) without prednisone. All patients received cyclophosphamide or rituximab [as recited by claims 24-26]. The primary efficacy measure was the proportion of patients achieving a ≥50% reduction in Birmingham Vasculitis Activity Score [BVAS] by week 12 [administration for at least 12 weeks, as recited by claim 6] and no worsening in any body system. [Emphasis added].”  The avacopan was administered orally (as recited by claim 2).
Figure 2B (at page 2762) shows a greater-than 50% reduction in the BVAS for the group receiving avacopan (30 mg bid) plus reduced-dose prednisone, and the group receiving avacopan (30 mg bid) without prednisone.
Jayne teaches that “ANCA-associated vasculitis (AAV) is a serious, often life-threatening disease linked to autoantibodies to proteinase 3 (PR3-ANCA) and myeloperoxidase (MPO-ANCA) [emphasis added].”  See the first paragraph at page 2757.  Thus meeting the limitations of claims 20 and 21.
i.e., claims 1 and 7-19).
Independent claim 27 is drawn to a method of inhibiting C5aR in a human in need thereof, comprising administering to the human a therapeutically effective amount of avacopan, or a pharmaceutically acceptable salt thereof, such that the level of plasma complement factor Bb, C3a, or C5a does not significantly change in the human upon C5aR inhibition.
The study of Jayne, presented above, is directed to treating human subjects in need of inhibiting C5aR (C5a Receptor).  That is, Jayne discloses a randomized trial of C5a receptor inhibitor avacopan in ANCA-associated vasculitis (see Title).  In the trial, as summarized in the Abstract, human “adults with newly diagnosed or relapsing vasculitis received placebo plus prednisone starting at 60 mg daily (control group), avacopan (30 mg, twice daily) [as recited by claims 29-31] plus reduced-dose prednisone (20 mg daily) or avacopan (30 mg, twice daily) without prednisone. The primary efficacy measure was the proportion of patients achieving a ≥50% reduction in Birmingham Vasculitis Activity Score [BVAS] by week 12 [administration for at least 12 weeks, as recited by claim 32] and no worsening in any body system. [Emphasis added].”  The avacopan was administered orally (as recited by claim 28).
i.e., claims 27 and 33).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that the instant claims “are drawn to the surprising discovery that avacopan treatment rapidly improves Anti-Neutrophil Cytoplasmic Antibody (ANCA)-associated vasculitis (or ANCA-AV) without impacting the level of plasma complement factors in individuals receiving treatment.  Applicant asserts that “a reasonable expectation from a person of skill in the art is that blocking C5a/C5aR 
The Examiner respectfully disagrees.  Jayne teaches treatment of the same patient population, with the same compound, at the same dose as instantly disclosed and claimed, the effect on the level of plasma component factors Bb, C3a, and C5a would be expected to result in the same effect as instantly claimed.  

Conclusion
Claims 1-33 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629